Title: From John Adams to John Holker, 21 September 1779
From: Adams, John
To: Holker, John


     
      Sir
      Braintree September 21. 1779
     
     A Day or two before my Embarkation at L’orient, Mr. Chaumont came to me and told me that he had shipped a Quantity of Tea, for Boston, and that he wished to lay out, the Proceeds of it, in Land, desired Permission to consign it to me and that I would, purchase Land for him with the Money.
     I told him that I was not a Merchant, and should not be likely to sell his Tea to Advantage, but that As I had an extensive Acquaintance in the Massachusetts, I might possibly be of service to him in a Purchase of Land, and that I would readily do him any service, in that Way, in my Power. In Consequence of this Conversation he sent me, forth-with, an open Letter to you, desiring you to sell the Tea, and let me have the Money to buy him the Land. The enclosed is a Copy of this Letter.
     I have waited long in hopes of the Betsys Arrival, but there is now no Room to doubt that she is taken or lost.
     I shall preserve the original Letter, for the sake of clearing up, Mr. Chaumonts Character, because there are Insinuations in these Parts, that Mr. Chaumont is suspected to have written a Letter to you, an Extract of which was laid before Congress, purporting that I had not suceeded in France, very well. How far I have suceeded, I can appeal to your Sovereign, and his Ministers, and as long as I keep this Letter, to Mr. Chaumont himself, who I think, from this Letter and several others that I have in my Possession must be innocent of that Extract. You will oblige me exceedingly, by informing me, who the Writer was. At the very time, when I was employed in France, in giving Extracts to your Father of my Letters, in which your Character was mentioned with Honour, and upon all Occasions in Conversation, endeavouring to support your Interest, You, it seems, was engaged in furnishing Extracts against me. Both of Us might be very honestly employed, but which of Us was the most generously employed and the most politically for the Union and Interest of the Allies, must be judged of, by our sovereigns, unless I have other Reparation for what I deem an Injury. I have the Honour to be, with great Respect, sir your most obedient humble servant
     
      John Adams
     
     